PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cruz-Albrecht et al.
Application No. 16/447,210
Filed: 20 Jun 2019
For: Scalable Integrated Circuit with Synaptic Electronics and CMOS integrated Memristors
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c), filed May 27, 2021,  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional Application No. 61/890,166 listed in the corrected Application Data Sheet (“ADS”) filed May 27, 2021.
 
The petition is DISMISSED.

A petition for acceptance of a late benefit claim under 37 CFR 1.78(c) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks item (1).


The petition does not comply with item (1) as explained below.

Petitioner did not properly identify the benefit claim to prior-filed provisional Application No. 61/890,166 with underlining in the corrected ADS filed on May 27, 2021. 37 CFR 1.76(c) provides the procedure for correcting and updating not only an ADS, but also information otherwise of record (e.g., information provided on the most recent filing receipt).  Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. See MPEP 601.05(a)(II). 

MPEP 601.05(a)(II) further provides, in pertinent part:

Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or 1.55 or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). For example, if an ADS included a benefit claim but the relationship between the instant application and the parent application was not provided, and the most recent filing receipt for the application shows no benefit claim, the entire benefit claim must be shown with underlining in the corrected ADS. In addition, if the ADS identified an incorrect benefit claim (e.g., “division of” instead of “continuation of”) and the most recent filing receipt included the incorrect benefit claim, the corrected ADS should identify the information being deleted (e.g., “division of”) with strike-through or brackets, and should identify the information being added (e.g., “continuation of”) with underlining. 

Emphasis added.

not present on the most recent filing receipt mailed on July 10, 2019. Therefore, the benefit claim to Application No. 61/890,166 is not of record. Pursuant to MPEP 601.05(a)(II) and 37 CFR 1.76(c)(2), petitioner was required to underline the benefit claim to the prior-filed provisional application in its entirety (including the Application Number, Continuity Type, Prior Application Number, and Filing Date) in the Domestic Benefit/National Stage Information section of the corrected ADS. In the corrected ADS filed on May 27, 2021, petitioner did not underline the entire benefit claim, but rather only the prior application number. As petitioner did not provide a properly marked-up benefit claim to provisional Application No. 61/890,166 in a corrected ADS, the Office must dismiss the petition.

If reconsideration is desired, a renewed petition must be filed with a corrected ADS as indicated above. No additional fee under 37 CFR 1.17(m) is required upon filing the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  





/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)